UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: 811-10085 Hillman Capital Management Investment Trust (Exact name of registrant as specified in charter) 116 South Franklin Street, Post Office Box 69, Rocky Mount, North Carolina 27802 (Address of principal executive offices)(Zip code) A. Vason Hamrick 116 South Franklin Street, Post Office Box 69, Rocky Mount, North Carolina 27802 (Name and address of agent for service) Registrant's telephone number, including area code: 252-972-9922 Date of fiscal year end: September 30 Date of reporting period: July 1, 2012 - June 30, 2013 HILLMAN FOCUSED ADVANTAGE FUND PROXY VOTING RECORDS ORACLE CORPORATION Security 68389X105 Meeting Type Annual Ticker Symbol ORCL Meeting Date 07-Nov-2012 ISIN US68389X1054 Agenda 933690302 - Management Record Date 10-Sep-2012 Holding Recon Date 10-Sep-2012 City / Country / United States Vote Deadline Date 06-Nov-2012 Item Proposal Type Vote For/Against Management Preferred Provider Recommendation 1 DIRECTOR Management 1 JEFFREY S. BERG For For For 2 H. RAYMOND BINGHAM For For For 3 MICHAEL J. BOSKIN For For For 4 SAFRA A. CATZ For For For 5 BRUCE R. CHIZEN For For For 6 GEORGE H. CONRADES For For For 7 LAWRENCE J. ELLISON For For For 8 HECTOR GARCIA-MOLINA For For For 9 JEFFREY O. HENLEY For For For 10 MARK V. HURD For For For 11 DONALD L. LUCAS For For For 12 NAOMI O. SELIGMAN For For For 2 ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION. Management Against Against Against 3 APPROVAL OF INCREASE IN SHARES UNDER THE DIRECTORS' STOCK PLAN. Management For For For 4 RATIFICATION OF THE SELECTION OF ERNST & YOUNG LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR 2013. Management For For For 5 STOCKHOLDER PROPOSAL REGARDING MULTIPLE PERFORMANCE METRICS. Shareholder For Against For 6 STOCKHOLDER PROPOSAL REGARDING INDEPENDENT BOARD CHAIRMAN. Shareholder For Against For 7 STOCKHOLDER PROPOSAL REGARDING EQUITY RETENTION POLICY. Shareholder Against For Against 8 STOCKHOLDER PROPOSAL REGARDING EQUITY ACCELERATION UPON A CHANGE IN CONTROL OF ORACLE. Shareholder For Against For CISCO SYSTEMS, INC. Security 17275R102 Meeting Type Annual Ticker Symbol CSCO Meeting Date 15-Nov-2012 ISIN US17275R1023 Agenda 933691708 - Management Record Date 17-Sep-2012 Holding Recon Date 17-Sep-2012 City / Country / United States Vote Deadline Date 14-Nov-2012 Item Proposal Type Vote For/Against Management Preferred Provider Recommendation 1A. ELECTION OF DIRECTOR: CAROL A. BARTZ Management For For For 1B. ELECTION OF DIRECTOR: MARC BENIOFF Management For For For 1C. ELECTION OF DIRECTOR: M. MICHELE BURNS Management For For For 1D. ELECTION OF DIRECTOR: MICHAEL D. CAPELLAS Management For For For 1E. ELECTION OF DIRECTOR: LARRY R. CARTER Management For For For 1F. ELECTION OF DIRECTOR: JOHN T. CHAMBERS Management For For For 1G. ELECTION OF DIRECTOR: BRIAN L. HALLA Management For For For 1H. ELECTION OF DIRECTOR: DR. JOHN L. HENNESSY Management For For For 1I ELECTION OF DIRECTOR: DR. KRISTINA M. JOHNSON Management For For For 1J. ELECTION OF DIRECTOR: RICHARD M. KOVACEVICH Management For For For 1K. ELECTION OF DIRECTOR: RODERICK C. MCGEARY Management For For For 1L. ELECTION OF DIRECTOR: ARUN SARIN Management For For For 1M. ELECTION OF DIRECTOR: STEVEN M. WEST Management For For For 2. APPROVAL OF AMENDMENT AND RESTATEMENT OF THE EXECUTIVE INCENTIVE PLAN. Management For For For 3. APPROVAL, ON AN ADVISORY BASIS, OF EXECUTIVE COMPENSATION. Management For For For 4. RATIFICATION OF PRICEWATERHOUSECOOPERS LLP AS CISCO'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL Management For For For 5. APPROVAL TO HAVE CISCO'S BOARD ADOPT A POLICY TO HAVE AN INDEPENDENT BOARD CHAIRMAN WHENEVER POSSIBLE. Shareholder For Against For 6. APPROVAL TO REQUEST CISCO MANAGEMENT TO PREPARE A REPORT ON "CONFLICT MINERALS" IN CISCO'S SUPPLY CHAIN. Shareholder Against For Against MICROSOFT CORPORATION Security Meeting Type Annual Ticker Symbol MSFT Meeting Date 28-Nov-2012 ISIN US5949181045 Agenda 933691784 - Management Record Date 14-Sep-2012 Holding Recon Date 14-Sep-2012 City / Country / United States Vote Deadline Date 27-Nov-2012 Item Proposal Type Vote For/Against Management Preferred Provider Recommendation 1. ELECTION OF DIRECTOR: STEVEN A. BALLMER Management For For For 2. ELECTION OF DIRECTOR: DINA DUBLON Management For For For 3. ELECTION OF DIRECTOR: WILLIAM H. GATES III Management For For For 4. ELECTION OF DIRECTOR: MARIA M. KLAWE Management For For For 5. ELECTION OF DIRECTOR: STEPHEN J. LUCZO Management For For For 6. ELECTION OF DIRECTOR: DAVID F. MARQUARDT Management For For For 7. ELECTION OF DIRECTOR: CHARLES H. NOSKI Management For For For 8. ELECTION OF DIRECTOR: HELMUT PANKE Management For For For 9. ELECTION OF DIRECTOR: JOHN W. THOMPSON Management For For For ADVISORY VOTE ON NAMED EXECUTIVE OFFICER COMPENSATION (THE BOARD RECOMMENDS A VOTE FOR THIS PROPOSAL) Management For For For APPROVAL OF EMPLOYEE STOCK PURCHASE PLAN (THE BOARD RECOMMENDS A VOTE FOR THIS PROPOSAL) Management For For For RATIFICATION OF DELOITTE & TOUCHE LLP AS OUR INDEPENDENT AUDITOR FOR FISCAL YEAR 2013 (THE BOARD RECOMMENDS A VOTE FOR THIS PROPOSAL) Management For For For SHAREHOLDER PROPOSAL - ADOPT CUMULATIVE VOTING (THE BOARD RECOMMENDS A VOTE AGAINST THIS PROPOSAL) Shareholder Against For Against APPLE INC. Security Meeting Type Annual Ticker Symbol AAPL Meeting Date 27-Feb-2013 ISIN US0378331005 Agenda 933725042 - Management Record Date 02-Jan-2013 Holding Recon Date 02-Jan-2013 City / Country / United States Vote Deadline Date 26-Feb-2013 Item Proposal Type Vote For/Against Management Preferred Provider Recommendation 1. DIRECTOR Management 1 WILLIAM CAMPBELL For For For 2 TIMOTHY COOK For For For 3 MILLARD DREXLER For For For 4 AL GORE For For For 5 ROBERT IGER For For For 6 ANDREA JUNG For For For 7 ARTHUR LEVINSON For For For 8 RONALD SUGAR For For For 2. AMENDMENT OF APPLE'S RESTATED ARTICLES OF INCORPORATION TO (I) ELIMINATE CERTAIN LANGUAGE RELATING TO TERM OF OFFICE OF DIRECTORS IN ORDER TO FACILITATE THE ADOPTION OF MAJORITY VOTING FOR ELECTION OF DIRECTORS, (II) ELIMINATE "BLANK CHECK" PREFERRED STOCK, (III) ESTABLISH A PAR VALUE FOR COMPANY'S COMMON STOCK OF $0.00(IV) MAKE OTHER CHANGES. Management For For For 3. RATIFICATION OF THE APPOINTMENT OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2013. Management For For For 4. A NON-BINDING ADVISORY RESOLUTION TO APPROVE EXECUTIVE COMPENSATION. Management For For For 5. A SHAREHOLDER PROPOSAL ENTITLED "EXECUTIVES TO RETAIN SIGNIFICANT STOCK." Shareholder Against For Against 6. A SHAREHOLDER PROPOSAL ENTITLED "BOARD COMMITTEE ON HUMAN RIGHTS." Shareholder Against For Against HEWLETT-PACKARD COMPANY Security Meeting Type Annual Ticker Symbol HPQ Meeting Date 20-Mar-2013 ISIN US4282361033 Agenda 933731615 - Management Record Date 22-Jan-2013 Holding Recon Date 22-Jan-2013 City / Country / United States Vote Deadline Date 19-Mar-2013 Item Proposal Type Vote For/Against Management Preferred Provider Recommendation 1A. ELECTION OF DIRECTOR: M.L. ANDREESSEN Management For For For 1B. ELECTION OF DIRECTOR: S. BANERJI Management For For For 1C. ELECTION OF DIRECTOR: R.L. GUPTA Management For For For 1D. ELECTION OF DIRECTOR: J.H. HAMMERGREN Management For For For 1E. ELECTION OF DIRECTOR: R.J. LANE Management For For For 1F. ELECTION OF DIRECTOR: A.M. LIVERMORE Management For For For 1G. ELECTION OF DIRECTOR: G.M. REINER Management For For For 1H. ELECTION OF DIRECTOR: P.F. RUSSO Management For For For 1I. ELECTION OF DIRECTOR: G.K. THOMPSON Management For For For 1J. ELECTION OF DIRECTOR: M.C. WHITMAN Management For For For 1K. ELECTION OF DIRECTOR: R.V. WHITWORTH Management For For For 2. RATIFICATION OF THE APPOINTMENT OF THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING OCTOBER 31, 2013. Management For For For 3. ADVISORY VOTE ON EXECUTIVE COMPENSATION. Management Against Against Against 4. AMEND HP'S AMENDED AND RESTATED BYLAWS TO PERMIT STOCKHOLDER PROXY ACCESS. Management For For For 5. APPROVAL OF THE SECOND AMENDED AND RESTATED HEWLETT-PACKARD COMPANY 2 Management For For For 6. STOCKHOLDER PROPOSAL RELATING TO THE FORMATION OF A HUMAN RIGHTS COMMITTEE. Shareholder Against For Against 7. STOCKHOLDER PROPOSAL ENTITLED "2013 HEWLETT-PACKARD RESOLUTION ON HUMAN RIGHTS POLICY." Shareholder Against For Against 8. STOCKHOLDER PROPOSAL ENTITLED "EXECUTIVES TO RETAIN SIGNIFICANT STOCK." Shareholder Against For Against TEXAS INSTRUMENTS INCORPORATED Security Meeting Type Annual Ticker Symbol TXN Meeting Date 18-Apr-2013 ISIN US8825081040 Agenda 933737693 - Management Record Date 19-Feb-2013 Holding Recon Date 19-Feb-2013 City / Country / United States Vote Deadline Date 17-Apr-2013 Item Proposal Type Vote For/Against Management Preferred Provider Recommendation 1A. ELECTION OF DIRECTOR: R.W. BABB, JR. Management For For For 1B. ELECTION OF DIRECTOR: M.A. BLINN Management For For For 1C. ELECTION OF DIRECTOR: D.A. CARP Management For For For 1D. ELECTION OF DIRECTOR: C.S. COX Management For For For 1E. ELECTION OF DIRECTOR: P.H. PATSLEY Management For For For 1F. ELECTION OF DIRECTOR: R.E. SANCHEZ Management For For For 1G. ELECTION OF DIRECTOR: W.R. SANDERS Management For For For 1H. ELECTION OF DIRECTOR: R.J. SIMMONS Management For For For 1I. ELECTION OF DIRECTOR: R.K. TEMPLETON Management For For For 1J. ELECTION OF DIRECTOR: C.T. WHITMAN Management For For For 2. BOARD PROPOSAL REGARDING ADVISORY APPROVAL OF THE COMPANY'S EXECUTIVE COMPENSATION. Management For For For 3. BOARD PROPOSAL TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2013. Management For For For E. I. DU PONT DE NEMOURS AND COMPANY Security Meeting Type Annual Ticker Symbol DD Meeting Date 24-Apr-2013 ISIN US2635341090 Agenda 933745145 - Management Record Date 27-Feb-2013 Holding Recon Date 27-Feb-2013 City / Country / United States Vote Deadline Date 23-Apr-2013 Item Proposal Type Vote For/Against Management Preferred Provider Recommendation 1A. ELECTION OF DIRECTOR: LAMBERTO ANDREOTTI Management For For For 1B. ELECTION OF DIRECTOR: RICHARD H. BROWN Management For For For 1C. ELECTION OF DIRECTOR: ROBERT A. BROWN Management For For For 1D. ELECTION OF DIRECTOR: BERTRAND P. COLLOMB Management For For For 1E. ELECTION OF DIRECTOR: CURTIS J. CRAWFORD Management For For For 1F. ELECTION OF DIRECTOR: ALEXANDER M. CUTLER Management For For For 1G. ELECTION OF DIRECTOR: ELEUTHERE I. DU PONT Management For For For 1H. ELECTION OF DIRECTOR: MARILLYN A. HEWSON Management For For For 1I. ELECTION OF DIRECTOR: LOIS D. JULIBER Management For For For 1J. ELECTION OF DIRECTOR: ELLEN J. KULLMAN Management For For For 1K. ELECTION OF DIRECTOR: LEE M. THOMAS Management For For For 2. ON RATIFICATION OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Management For For For 3. TO APPROVE, BY ADVISORY VOTE, EXECUTIVE COMPENSATION Management For For For 4. ON INDEPENDENT BOARD CHAIR Shareholder For Against For 5. ON LOBBYING REPORT Shareholder For Against For 6. ON GENETICALLY ENGINEERED SEED Shareholder Against For Against 7. ON EXECUTIVE COMPENSATION REPORT Shareholder Against For Against GENERAL ELECTRIC COMPANY Security Meeting Type Annual Ticker Symbol GE Meeting Date 24-Apr-2013 ISIN US3696041033 Agenda 933750196 - Management Record Date 25-Feb-2013 Holding Recon Date 25-Feb-2013 City / Country / United States Vote Deadline Date 23-Apr-2013 Item Proposal Type Vote For/Against Management Preferred Provider Recommendation A1 ELECTION OF DIRECTOR: W. GEOFFREY BEATTIE Management For For For A2 ELECTION OF DIRECTOR: JOHN J. BRENNAN Management For For For A3 ELECTION OF DIRECTOR: JAMES I. CASH, JR. Management For For For A4 ELECTION OF DIRECTOR: FRANCISCO D'SOUZA Management For For For A5 ELECTION OF DIRECTOR: MARIJN E. DEKKERS Management For For For A6 ELECTION OF DIRECTOR: ANN M. FUDGE Management For For For A7 ELECTION OF DIRECTOR: SUSAN HOCKFIELD Management For For For A8 ELECTION OF DIRECTOR: JEFFREY R. IMMELT Management For For For A9 ELECTION OF DIRECTOR: ANDREA JUNG Management For For For A10 ELECTION OF DIRECTOR: ROBERT W. LANE Management For For For A11 ELECTION OF DIRECTOR: RALPH S. LARSEN Management For For For A12 ELECTION OF DIRECTOR: ROCHELLE B. LAZARUS Management For For For A13 ELECTION OF DIRECTOR: JAMES J. MULVA Management For For For A14 ELECTION OF DIRECTOR: MARY L. SCHAPIRO Management For For For A15 ELECTION OF DIRECTOR: ROBERT J. SWIERINGA Management For For For A16 ELECTION OF DIRECTOR: JAMES S. TISCH Management For For For A17 ELECTION OF DIRECTOR: DOUGLAS A. WARNER III Management For For For B1 ADVISORY APPROVAL OF OUR NAMED EXECUTIVES' COMPENSATION Management For For For B2 RATIFICATION OF SELECTION OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Management For For For C1 CESSATION OF ALL STOCK OPTIONS AND BONUSES Shareholder Against For Against C2 DIRECTOR TERM LIMITS Shareholder Against For Against C3 INDEPENDENT CHAIRMAN Shareholder For Against For C4 RIGHT TO ACT BY WRITTEN CONSENT Shareholder For Against For C5 EXECUTIVES TO RETAIN SIGNIFICANT STOCK Shareholder Against For Against C6 MULTIPLE CANDIDATE ELECTIONS Shareholder Against For Against THE BOEING COMPANY Security Meeting Type Annual Ticker Symbol BA Meeting Date 29-Apr-2013 ISIN US0970231058 Agenda 933747315 - Management Record Date 01-Mar-2013 Holding Recon Date 01-Mar-2013 City / Country / United States Vote Deadline Date 26-Apr-2013 Item Proposal Type Vote For/Against Management Preferred Provider Recommendation 1A. ELECTION OF DIRECTOR: DAVID L. CALHOUN Management For For For 1B. ELECTION OF DIRECTOR: ARTHUR D. COLLINS, JR. Management For For For 1C. ELECTION OF DIRECTOR: LINDA Z. COOK Management For For For 1D. ELECTION OF DIRECTOR: KENNETH M. DUBERSTEIN Management For For For 1E. ELECTION OF DIRECTOR: EDMUND P. GIAMBASTIANI, JR. Management For For For 1F. ELECTION OF DIRECTOR: LAWRENCE W. KELLNER Management For For For 1G. ELECTION OF DIRECTOR: EDWARD M. LIDDY Management For For For 1H. ELECTION OF DIRECTOR: W. JAMES MCNERNEY, JR. Management For For For 1I. ELECTION OF DIRECTOR: SUSAN C. SCHWAB Management For For For 1J. ELECTION OF DIRECTOR: RONALD A. WILLIAMS Management For For For 1K. ELECTION OF DIRECTOR: MIKE S. ZAFIROVSKI Management For For For 2. ADVISORY VOTE TO APPROVE NAMED EXECUTIVE OFFICER COMPENSATION. Management For For For 3. RATIFICATION OF THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS INDEPENDENT AUDITOR FOR 2013. Management For For For 4. FUTURE EXTRAORDINARY RETIREMENT BENEFITS. Shareholder Against For Against 5. ACTION BY WRITTEN CONSENT. Shareholder For Against For 6. EXECUTIVES TO RETAIN SIGNIFICANT STOCK. Shareholder Against For Against 7. INDEPENDENT BOARD CHAIRMAN. Shareholder For Against For EMC CORPORATION Security Meeting Type Annual Ticker Symbol EMC Meeting Date 01-May-2013 ISIN US2686481027 Agenda 933748747 - Management Record Date 01-Mar-2013 Holding Recon Date 01-Mar-2013 City / Country / United States Vote Deadline Date 30-Apr-2013 Item Proposal Type Vote For/Against Management Preferred Provider Recommendation 1A. ELECTION OF DIRECTOR: MICHAEL W. BROWN Management For For For 1B. ELECTION OF DIRECTOR: RANDOLPH L. COWEN Management For For For 1C. ELECTION OF DIRECTOR: GAIL DEEGAN Management For For For 1D. ELECTION OF DIRECTOR: JAMES S. DISTASIO Management For For For 1E. ELECTION OF DIRECTOR: JOHN R. EGAN Management For For For 1F. ELECTION OF DIRECTOR: EDMUND F. KELLY Management For For For 1G. ELECTION OF DIRECTOR: JAMI MISCIK Management For For For 1H. ELECTION OF DIRECTOR: WINDLE B. PRIEM Management For For For 1I. ELECTION OF DIRECTOR: PAUL SAGAN Management For For For 1J. ELECTION OF DIRECTOR: DAVID N. STROHM Management For For For 1K. ELECTION OF DIRECTOR: JOSEPH M. TUCCI Management For For For 2. RATIFICATION OF THE SELECTION BY THE AUDIT COMMITTEE OF PRICEWATERHOUSECOOPERS LLP AS EMC'S INDEPENDENT AUDITORS FOR THE FISCAL YEAR ENDING DECEMBER 31, 2013, AS DESCRIBED IN EMC'S PROXY STATEMENT. Management For For For 3. ADVISORY APPROVAL OF OUR EXECUTIVE COMPENSATION, AS DESCRIBED IN EMC'S PROXY STATEMENT. Management Against Against Against 4. APPROVAL OF THE EMC CORPORATION AMENDED AND RESTATED 2003 STOCK PLAN, AS DESCRIBED IN EMC'S PROXY STATEMENT. Management For For For 5. APPROVAL OF THE EMC CORPORATION AMENDED AND RESTATED 1989 EMPLOYEE STOCK PURCHASE PLAN, AS DESCRIBED IN EMC'S PROXY STATEMENT. Management For For For 6. APPROVAL OF AMENDMENTS TO EMC'S ARTICLES OF ORGANIZATION AND BYLAWS TO ALLOW SHAREHOLDERS TO ACT BY WRITTEN CONSENT BY LESS THAN UNANIMOUS APPROVAL, AS DESCRIBED IN EMC'S PROXY STATEMENT. Management For For For 7. TO ACT UPON A SHAREHOLDER PROPOSAL RELATING TO POLITICAL CONTRIBUTIONS, AS DESCRIBED IN EMC'S PROXY STATEMENT. Shareholder Against For Against BANK OF AMERICA CORPORATION Security Meeting Type Annual Ticker Symbol BAC Meeting Date 08-May-2013 ISIN US0605051046 Agenda 933759017 - Management Record Date 13-Mar-2013 Holding Recon Date 13-Mar-2013 City / Country / United States Vote Deadline Date 07-May-2013 Item Proposal Type Vote For/Against Management Preferred Provider Recommendation 1A. ELECTION OF DIRECTOR: SHARON L. ALLEN Management For For For 1B. ELECTION OF DIRECTOR: SUSAN S. BIES Management For For For 1C. ELECTION OF DIRECTOR: JACK O. BOVENDER, JR. Management For For For 1D. ELECTION OF DIRECTOR: FRANK P. BRAMBLE, SR. Management For For For 1E. ELECTION OF DIRECTOR: ARNOLD W. DONALD Management For For For 1F. ELECTION OF DIRECTOR: CHARLES K. GIFFORD Management For For For 1G. ELECTION OF DIRECTOR: CHARLES O. HOLLIDAY, JR. Management For For For 1H. ELECTION OF DIRECTOR: LINDA P. HUDSON Management For For For 1I. ELECTION OF DIRECTOR: MONICA C. LOZANO Management For For For 1J. ELECTION OF DIRECTOR: THOMAS J. MAY Management For For For 1K. ELECTION OF DIRECTOR: BRIAN T. MOYNIHAN Management For For For 1L. ELECTION OF DIRECTOR: LIONEL L. NOWELL, III Management For For For 1M. ELECTION OF DIRECTOR: R. DAVID YOST Management For For For 2. AN ADVISORY (NON-BINDING) VOTE TO APPROVE EXECUTIVE COMPENSATION (SAY ON PAY). Management For For For 3. RATIFICATION OF THE APPOINTMENT OF THE REGISTERED INDEPENDENT PUBLIC ACCOUNTING FIRM FOR 2013. Management For For For 4. STOCKHOLDER PROPOSAL - REPORT ON POLITICAL CONTRIBUTIONS. Shareholder For Against For 5. STOCKHOLDER PROPOSAL - PROXY ACCESS. Shareholder Against For Against 6. STOCKHOLDER PROPOSAL - MULTIPLE BOARD SERVICE. Shareholder Against For Against 7. STOCKHOLDER PROPOSAL - POLITICAL CONTRIBUTIONS. Shareholder Against For Against 8. STOCKHOLDER PROPOSAL - MORTGAGE SERVICING. Shareholder Against For Against COMPASS MINERALS INTERNATIONAL, INC. Security 20451N101 Meeting Type Annual Ticker Symbol CMP Meeting Date 08-May-2013 ISIN US20451N1019 Agenda 933759473 - Management Record Date 11-Mar-2013 Holding Recon Date 11-Mar-2013 City / Country / United States Vote Deadline Date 07-May-2013 Item Proposal Type Vote For/Against Management Preferred Provider Recommendation 1. DIRECTOR Management 1 ERIC FORD For For For 2 FRANCIS J. MALECHA For For For 3 PAUL S. WILLIAMS For For For 2. RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS COMPASS MINERALS' INDEPENDENT REGISTERED ACCOUNTING FIRM FOR FISCAL YEAR 2013. Management For For For 3. ADVISORY VOTE TO APPROVE NAMED EXECUTIVE COMPENSATION. Management For For For NORDSTROM, INC. Security Meeting Type Annual Ticker Symbol JWN Meeting Date 14-May-2013 ISIN US6556641008 Agenda 933764955 - Management Record Date 15-Mar-2013 Holding Recon Date 15-Mar-2013 City / Country / United States Vote Deadline Date 13-May-2013 Item Proposal Type Vote For/Against Management Preferred Provider Recommendation 1A. ELECTION OF DIRECTOR: PHYLLIS J. CAMPBELL Management For For For 1B. ELECTION OF DIRECTOR: MICHELLE M. EBANKS Management For For For 1C. ELECTION OF DIRECTOR: ENRIQUE HERNANDEZ, JR. Management For For For 1D. ELECTION OF DIRECTOR: ROBERT G. MILLER Management For For For 1E. ELECTION OF DIRECTOR: BLAKE W. NORDSTROM Management For For For 1F. ELECTION OF DIRECTOR: ERIK B. NORDSTROM Management For For For 1G. ELECTION OF DIRECTOR: PETER E. NORDSTROM Management For For For 1H. ELECTION OF DIRECTOR: PHILIP G. SATRE Management For For For 1I. ELECTION OF DIRECTOR: B. KEVIN TURNER Management For For For 1J. ELECTION OF DIRECTOR: ROBERT D. WALTER Management For For For 1K. ELECTION OF DIRECTOR: ALISON A. WINTER Management For For For 2. RATIFICATION OF THE APPOINTMENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management For For For 3. ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION. Management For For For 4. APPROVAL OF AN AMENDMENT TO THE NORDSTROM, INC. 2 PLAN. Management For For For INTEL CORPORATION Security Meeting Type Annual Ticker Symbol INTC Meeting Date 16-May-2013 ISIN US4581401001 Agenda 933758611 - Management Record Date 18-Mar-2013 Holding Recon Date 18-Mar-2013 City / Country / United States Vote Deadline Date 15-May-2013 Item Proposal Type Vote For/Against Management Preferred Provider Recommendation 1A. ELECTION OF DIRECTOR: CHARLENE BARSHEFSKY Management For For For 1B. ELECTION OF DIRECTOR: ANDY D. BRYANT Management For For For 1C. ELECTION OF DIRECTOR: SUSAN L. DECKER Management For For For 1D. ELECTION OF DIRECTOR: JOHN J. DONAHOE Management For For For 1E. ELECTION OF DIRECTOR: REED E. HUNDT Management For For For 1F. ELECTION OF DIRECTOR: JAMES D. PLUMMER Management For For For 1G. ELECTION OF DIRECTOR: DAVID S. POTTRUCK Management For For For 1H. ELECTION OF DIRECTOR: FRANK D. YEARY Management For For For 1I. ELECTION OF DIRECTOR: DAVID B. YOFFIE Management For For For 2. RATIFICATION OF SELECTION OF ERNST & YOUNG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE CURRENT YEAR Management For For For 3. ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION Management For For For 4. APPROVAL OF AMENDMENT AND EXTENSION OF THE 2 PLAN Management For For For 5. STOCKHOLDER PROPOSAL TITLED "EXECUTIVES TO RETAIN SIGNIFICANT STOCK" Shareholder Against For Against AMGEN INC. Security Meeting Type Annual Ticker Symbol AMGN Meeting Date 22-May-2013 ISIN US0311621009 Agenda 933774968 - Management Record Date 25-Mar-2013 Holding Recon Date 25-Mar-2013 City / Country / United States Vote Deadline Date 21-May-2013 Item Proposal Type Vote For/Against Management Preferred Provider Recommendation 1A. ELECTION OF DIRECTOR: DR. DAVID BALTIMORE Management For For For 1B. ELECTION OF DIRECTOR: MR. FRANK J. BIONDI, JR. Management For For For 1C. ELECTION OF DIRECTOR: MR. ROBERT A. BRADWAY Management For For For 1D. ELECTION OF DIRECTOR: MR. FRANCOIS DE CARBONNEL Management For For For 1E. ELECTION OF DIRECTOR: DR. VANCE D. COFFMAN Management For For For 1F. ELECTION OF DIRECTOR: MR. ROBERT A. ECKERT Management For For For 1G. ELECTION OF DIRECTOR: DR. REBECCA M. HENDERSON Management For For For 1H. ELECTION OF DIRECTOR: MR. FRANK C. HERRINGER Management For For For 1I. ELECTION OF DIRECTOR: DR. TYLER JACKS Management For For For 1J. ELECTION OF DIRECTOR: DR. GILBERT S. OMENN Management For For For 1K. ELECTION OF DIRECTOR: MS. JUDITH C. PELHAM Management For For For 1L. ELECTION OF DIRECTOR: MR. LEONARD D. SCHAEFFER Management For For For 1M. ELECTION OF DIRECTOR: DR. RONALD D. SUGAR Management For For For 2. TO RATIFY THE SELECTION OF ERNST & YOUNG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS FOR THE FISCAL YEAR ENDING DECEMBER 31, Management For For For 3. ADVISORY VOTE TO APPROVE OUR EXECUTIVE COMPENSATION. Management For For For 4. APPROVAL OF OUR PROPOSED AMENDED AND RESTATED 2 PLAN. Management For For For THE GOLDMAN SACHS GROUP, INC. Security 38141G104 Meeting Type Annual Ticker Symbol GS Meeting Date 23-May-2013 ISIN US38141G1040 Agenda 933779754 - Management Record Date 25-Mar-2013 Holding Recon Date 25-Mar-2013 City / Country / United States Vote Deadline Date 22-May-2013 Item Proposal Type Vote For/Against Management Preferred Provider Recommendation 1A ELECTION OF DIRECTOR: LLOYD C. BLANKFEIN Management For For For 1B ELECTION OF DIRECTOR: M. MICHELE BURNS Management For For For 1C ELECTION OF DIRECTOR: GARY D. COHN Management For For For 1D ELECTION OF DIRECTOR: CLAES DAHLBACK Management For For For 1E ELECTION OF DIRECTOR: WILLIAM W. GEORGE Management For For For 1F ELECTION OF DIRECTOR: JAMES A. JOHNSON Management For For For 1G ELECTION OF DIRECTOR: LAKSHMI N. MITTAL Management For For For 1H ELECTION OF DIRECTOR: ADEBAYO O. OGUNLESI Management For For For 1I ELECTION OF DIRECTOR: JAMES J. SCHIRO Management For For For 1J ELECTION OF DIRECTOR: DEBORA L. SPAR Management For For For 1K ELECTION OF DIRECTOR: MARK E. TUCKER Management For For For 1L ELECTION OF DIRECTOR: DAVID A. VINIAR Management For For For 02 ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION (SAY ON PAY) Management Against Against Against 03 APPROVAL OF THE GOLDMAN SACHS AMENDED AND RESTATED STOCK INCENTIVE PLAN (2013) Management Against Against Against 04 RATIFICATION OF PRICEWATERHOUSECOOPERS LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2013 Management For For For 05 SHAREHOLDER PROPOSAL REGARDING HUMAN RIGHTS COMMITTEE Shareholder Against For Against 06 SHAREHOLDER PROPOSAL REGARDING GOLDMAN SACHS LOBBYING DISCLOSURE Shareholder Against For Against 07 SHAREHOLDER PROPOSAL REGARDING PROXY ACCESS FOR SHAREHOLDERS Shareholder Against For Against 08 SHAREHOLDER PROPOSAL REGARDING MAXIMIZATION OF VALUE FOR SHAREHOLDERS Shareholder Against For Against EXXON MOBIL CORPORATION Security 30231G102 Meeting Type Annual Ticker Symbol XOM Meeting Date 29-May-2013 ISIN US30231G1022 Agenda 933791243 - Management Record Date 04-Apr-2013 Holding Recon Date 04-Apr-2013 City / Country / United States Vote Deadline Date 28-May-2013 Item Proposal Type Vote For/Against Management Preferred Provider Recommendation 1. DIRECTOR Management 1 M.J. BOSKIN For For For 2 P. BRABECK-LETMATHE For For For 3 U.M. BURNS For For For 4 L.R. FAULKNER For For For 5 J.S. FISHMAN For For For 6 H.H. FORE For For For 7 K.C. FRAZIER For For For 8 W.W. GEORGE For For For 9 S.J. PALMISANO Withheld Against Withheld 10 S.S REINEMUND For For For 11 R.W. TILLERSON For For For 12 W.C. WELDON For For For 13 E.E. WHITACRE, JR. For For For 2. RATIFICATION OF INDEPENDENT AUDITORS () Management For For For 3. ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION () Management For For For 4. INDEPENDENT CHAIRMAN () Shareholder For Against For 5. MAJORITY VOTE FOR DIRECTORS () Shareholder For Against For 6. LIMIT DIRECTORSHIPS () Shareholder Against For Against 7. REPORT ON LOBBYING () Shareholder Against For Against 8. POLITICAL CONTRIBUTIONS POLICY (PAGE Shareholder Against For Against 9. AMENDMENT OF EEO POLICY () Shareholder For Against For REPORT ON NATURAL GAS PRODUCTION () Shareholder Against For Against GREENHOUSE GAS EMISSIONS GOALS () Shareholder Against For Against THE WESTERN UNION COMPANY Security Meeting Type Annual Ticker Symbol WU Meeting Date 30-May-2013 ISIN US9598021098 Agenda 933793867 - Management Record Date 01-Apr-2013 Holding Recon Date 01-Apr-2013 City / Country / United States Vote Deadline Date 29-May-2013 Item Proposal Type Vote For/Against Management Preferred Provider Recommendation 1A. ELECTION OF DIRECTOR: DINYAR S. DEVITRE Management For For For 1B. ELECTION OF DIRECTOR: BETSY D. HOLDEN Management For For For 1C. ELECTION OF DIRECTOR: WULF VON SCHIMMELMANN Management For For For 1D. ELECTION OF DIRECTOR: SOLOMON D. TRUJILLO Management For For For 2. ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION Management For For For 3. RATIFICATION OF SELECTION OF AUDITORS Management For For For 4. APPROVAL OF AMENDMENTS TO THE COMPANY'S AMENDED AND RESTATED CERTIFICATE OF INCORPORATION TO PROVIDE STOCKHOLDERS THE RIGHT TO CALL SPECIAL MEETINGS OF STOCKHOLDERS Management For For For 5. STOCKHOLDER PROPOSAL REGARDING POLITICAL CONTRIBUTIONS Shareholder Against For Against RAYTHEON COMPANY Security Meeting Type Annual Ticker Symbol RTN Meeting Date 30-May-2013 ISIN US7551115071 Agenda 933806967 - Management Record Date 09-Apr-2013 Holding Recon Date 09-Apr-2013 City / Country / United States Vote Deadline Date 29-May-2013 Item Proposal Type Vote For/Against Management Preferred Provider Recommendation 1A. ELECTION OF DIRECTOR: JAMES E. CARTWRIGHT Management For For For 1B. ELECTION OF DIRECTOR: VERNON E. CLARK Management For For For 1C. ELECTION OF DIRECTOR: STEPHEN J. HADLEY Management For For For 1D. ELECTION OF DIRECTOR: MICHAEL C. RUETTGERS Management For For For 1E. ELECTION OF DIRECTOR: RONALD L. SKATES Management For For For 1F. ELECTION OF DIRECTOR: WILLIAM R. SPIVEY Management For For For 1G. ELECTION OF DIRECTOR: LINDA G. STUNTZ Management For For For 1H. ELECTION OF DIRECTOR: WILLIAM H. SWANSON Management For For For 2. ADVISORY VOTE ON EXECUTIVE COMPENSATION Management For For For 3. RATIFICATION OF INDEPENDENT AUDITORS Management For For For 4. SHAREHOLDER PROPOSAL REGARDING POLITICAL EXPENDITURES Shareholder Against For Against 5. SHAREHOLDER PROPOSAL REGARDING ACTION BY WRITTEN CONSENT Shareholder For Against For 6. SHAREHOLDER PROPOSAL REGARDING SUPPLEMENTAL EXECUTIVE RETIREMENT PLANS Shareholder Against For Against 7. SHAREHOLDER PROPOSAL REGARDING ACCELERATED VESTING OF EQUITY AWARDS UPON A CHANGE IN CONTROL Shareholder For Against For STAPLES, INC. Security Meeting Type Annual Ticker Symbol SPLS Meeting Date 03-Jun-2013 ISIN US8550301027 Agenda 933797207 - Management Record Date 08-Apr-2013 Holding Recon Date 08-Apr-2013 City / Country / United States Vote Deadline Date 31-May-2013 Item Proposal Type Vote For/Against Management Preferred Provider Recommendation 1A. ELECTION OF DIRECTOR: BASIL L. ANDERSON Management For For For 1B. ELECTION OF DIRECTOR: ARTHUR M. BLANK Management For For For 1C. ELECTION OF DIRECTOR: DREW G. FAUST Management For For For 1D. ELECTION OF DIRECTOR: JUSTIN KING Management For For For 1E. ELECTION OF DIRECTOR: CAROL MEYROWITZ Management For For For 1F. ELECTION OF DIRECTOR: ROWLAND T. MORIARTY Management For For For 1G. ELECTION OF DIRECTOR: ROBERT C. NAKASONE Management For For For 1H. ELECTION OF DIRECTOR: RONALD L. SARGENT Management For For For 1I. ELECTION OF DIRECTOR: ELIZABETH A. SMITH Management For For For 1J. ELECTION OF DIRECTOR: ROBERT E. SULENTIC Management For For For 1K. ELECTION OF DIRECTOR: RAUL VAZQUEZ Management For For For 1L. ELECTION OF DIRECTOR: VIJAY VISHWANATH Management For For For 1M. ELECTION OF DIRECTOR: PAUL F. WALSH Management For For For 2. APPROVAL, ON AN ADVISORY BASIS, OF NAMED EXECUTIVE OFFICER COMPENSATION. Management For For For 3. RATIFICATION OF THE SELECTION BY THE AUDIT COMMITTEE OF ERNST & YOUNG LLP AS STAPLES' INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE CURRENT FISCAL YEAR. Management For For For 4. NON-BINDING STOCKHOLDER PROPOSAL TO PROVIDE PROXY ACCESS FOR STOCKHOLDERS HOLDING 1% OF THE COMPANY'S COMMON STOCK FOR ONE YEAR. Shareholder For Against For 5. NON-BINDING STOCKHOLDER PROPOSAL REQUIRING COMPANY TO HAVE AN INDEPENDENT BOARD CHAIRMAN. Shareholder For Against For WAL-MART STORES, INC. Security Meeting Type Annual Ticker Symbol WMT Meeting Date 07-Jun-2013 ISIN US9311421039 Agenda 933799364 - Management Record Date 11-Apr-2013 Holding Recon Date 11-Apr-2013 City / Country / United States Vote Deadline Date 06-Jun-2013 Item Proposal Type Vote For/Against Management Preferred Provider Recommendation 1A. ELECTION OF DIRECTOR: AIDA M. ALVAREZ Management For For For 1B. ELECTION OF DIRECTOR: JAMES I. CASH, JR. Management For For For 1C. ELECTION OF DIRECTOR: ROGER C. CORBETT Management For For For 1D. ELECTION OF DIRECTOR: DOUGLAS N. DAFT Management For For For 1E. ELECTION OF DIRECTOR: MICHAEL T. DUKE Management For For For 1F. ELECTION OF DIRECTOR: TIMOTHY P. FLYNN Management For For For 1G. ELECTION OF DIRECTOR: MARISSA A. MAYER Management For For For 1H. ELECTION OF DIRECTOR: GREGORY B. PENNER Management For For For 1I. ELECTION OF DIRECTOR: STEVEN S REINEMUND Management For For For 1J. ELECTION OF DIRECTOR: H. LEE SCOTT, JR. Management For For For 1K. ELECTION OF DIRECTOR: JIM C. WALTON Management For For For 1L. ELECTION OF DIRECTOR: S. ROBSON WALTON Management For For For 1M. ELECTION OF DIRECTOR: CHRISTOPHER J. WILLIAMS Management For For For 1N. ELECTION OF DIRECTOR: LINDA S. WOLF Management For For For 2. RATIFICATION OF ERNST & YOUNG LLP AS INDEPENDENT ACCOUNTANTS Management For For For 3. ADVISORY VOTE TO APPROVE NAMED EXECUTIVE OFFICER COMPENSATION Management For For For 4. APPROVAL OF THE WAL-MART STORES, INC. MANAGEMENT INCENTIVE PLAN, AS AMENDED Management For For For 5. SPECIAL SHAREOWNER MEETING RIGHT Shareholder For Against For 6. EQUITY RETENTION REQUIREMENT Shareholder Against For Against 7. INDEPENDENT CHAIRMAN Shareholder For Against For 8. REQUEST FOR ANNUAL REPORT ON RECOUPMENT OF EXECUTIVE PAY Shareholder For Against For UNIVERSAL DISPLAY CORPORATION Security 91347P105 Meeting Type Annual Ticker Symbol PANL Meeting Date 20-Jun-2013 ISIN US91347P1057 Agenda 933805989 - Management Record Date 10-Apr-2013 Holding Recon Date 10-Apr-2013 City / Country / United States Vote Deadline Date 19-Jun-2013 Item Proposal Type Vote For/Against Management Preferred Provider Recommendation 1A. ELECTION OF DIRECTOR: STEVEN V. ABRAMSON Management For For For 1B. ELECTION OF DIRECTOR: LEONARD BECKER Management For For For 1C. ELECTION OF DIRECTOR: ELIZABETH H. GEMMILL Management For For For 1D. ELECTION OF DIRECTOR: C. KEITH HARTLEY Management For For For 1E. ELECTION OF DIRECTOR: LAWRENCE LACERTE Management For For For 1F. ELECTION OF DIRECTOR: SIDNEY D. ROSENBLATT Management For For For 1G. ELECTION OF DIRECTOR: SHERWIN I. SELIGSOHN Management For For For 2. APPROVAL OF THE COMPANY'S ANNUAL INCENTIVE PLAN Management For For For 3. ADVISORY RESOLUTION APPROVAL OF THE COMPANY'S EXECUTIVE OFFICER COMPENSATION Management For For For 4. RATIFICATION OF THE APPOINTMENT OF KPMG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2013 Management Against Against Against BEST BUY CO., INC. Security Meeting Type Annual Ticker Symbol BBY Meeting Date 20-Jun-2013 ISIN US0865161014 Agenda 933816879 - Management Record Date 22-Apr-2013 Holding Recon Date 22-Apr-2013 City / Country / United States Vote Deadline Date 19-Jun-2013 Item Proposal Type Vote For/Against Management Preferred Provider Recommendation 1A. ELECTION OF CLASS II DIRECTOR: BRADBURY H. ANDERSON Management For For For 1B. ELECTION OF CLASS II DIRECTOR: SANJAY KHOSLA Management For For For 1C. ELECTION OF CLASS II DIRECTOR: ALLEN U. LENZMEIER Management For For For 1D. ELECTION OF CLASS II DIRECTOR: HATIM A. TYABJI Management For For For 1E. RATIFICATION OF CLASS I DIRECTOR: RUSSELL P. FRADIN Management For For For 1F. RATIFICATION OF CLASS I DIRECTOR: HUBERT JOLY Management For For For 2. TO RATIFY THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING FEBRUARY 1, 2014. Management For For For 3. TO CONDUCT AN ADVISORY VOTE TO APPROVE OUR NAMED EXECUTIVE OFFICER COMPENSATION. Management For For For 4. TO VOTE ON MANAGEMENT'S PROPOSAL TO AMEND AND RESTATE OUR AMENDED AND RESTATED BY-LAWS IN ORDER TO IMPLEMENT DECLASSIFICATION OF OUR BOARD OF DIRECTORS. Management For For For YAHOO! INC. Security Meeting Type Annual Ticker Symbol YHOO Meeting Date 25-Jun-2013 ISIN US9843321061 Agenda 933818544 - Management Record Date 26-Apr-2013 Holding Recon Date 26-Apr-2013 City / Country / United States Vote Deadline Date 24-Jun-2013 Item Proposal Type Vote For/Against Management Preferred Provider Recommendation 1A. ELECTION OF DIRECTOR: JOHN D. HAYES Management For For For 1B. ELECTION OF DIRECTOR: SUSAN M. JAMES Management For For For 1C. ELECTION OF DIRECTOR: MAX R. LEVCHIN Management For For For 1D. ELECTION OF DIRECTOR: PETER LIGUORI Management For For For 1E. ELECTION OF DIRECTOR: DANIEL S. LOEB Management For For For 1F. ELECTION OF DIRECTOR: MARISSA A. MAYER Management For For For 1G. ELECTION OF DIRECTOR: THOMAS J. MCINERNEY Management For For For 1H. ELECTION OF DIRECTOR: MAYNARD G. WEBB, JR. Management For For For 1I. ELECTION OF DIRECTOR: HARRY J. WILSON Management For For For 1J. ELECTION OF DIRECTOR: MICHAEL J. WOLF Management For For For 2. APPROVAL, ON AN ADVISORY BASIS, OF THE COMPANY'S EXECUTIVE COMPENSATION. Management For For For 3. RATIFICATION OF THE APPOINTMENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management For For For 4. SHAREHOLDER PROPOSAL REGARDING SOCIAL RESPONSIBILITY REPORT, IF PROPERLY PRESENTED AT THE ANNUAL MEETING. Shareholder Against For Against 5. SHAREHOLDER PROPOSAL REGARDING POLITICAL DISCLOSURE AND ACCOUNTABILITY, IF PROPERLY PRESENTED AT THE ANNUAL MEETING. Shareholder For Against For SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Hillman Capital Management Investment Trust By: (Signature and Title) /s/ Mark A. Hillman Mark A. Hillman Trustee, President, and Principal Executive Officer Date: August ­­­22, 2013
